DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  in line 13, the term “i applied”, should be “is applied”.  Appropriate correction is required.
Claim 22 line 4, the term “and couple” should be “couple”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "at each filtration stage" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Although claim 21 recites a vibrating screen, filtering the organic waste, multiple filtration stages are not recited in the claim process steps.
 Claims 21, and 22 recite the limitation “sludges” in line 14 and 7 respectively.  The term has insufficient antecedent basis for this limitation in the claim.
Claims 21, and 23-33, and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap a step of piping the blanket nitrogen gas to the vibrating screen (filtration stage).  The step of directing the product in the first steps of the treatment (digester, vibrating screen treatment, settling) with “the final filtrate” is lacking in the claim. The sequence in steps between the setting step and the ‘in line process stage” is lacking too. The sequence of steps between  the step in the digester, the vibrating step, the “in-line process stage, and filtration stage or process step and the step of transferring sludge from each of the different stages to the corresponding transfer tanks is lacking in claim 21 and dependent claims.  Dependent claims are also covered by this rejection.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 is unclear with regard to sequence of process steps, the claim should start with the digester filtration stage, followed by the screen filtration stage, in order to provide sufficient bases for the “filtration stages”, and it should be follow by the settling step, or the pressing step (by the screw press.  The claims recites that both the screw press and the settling tank are both couple to the vibrating screen, however, the connection between the screw press and the settling tank or step of settling is not clear. The clam also recites “a mechanical vibration apparatus” is an element separate from the system performing the separation processor as to what is the connection with the system to perform the surface scouring in the process.  The claim is further unclear as to whether the scouring bubbles are applied to the screen also.  
The claim is also unclear as to whether the “anaerobic digester blend tank and the sludge tank (32) correspond to the same element (that collects sludge); the corresponding connection to the (filtration stages is lacking in the claim (figure drawings show the connection of the settling tank and the surge tank to tank 32 (first one in the system of fig. 1).  Claim 21 is further incomplete with regard to the 
Claim 22 is incomplete as to where does the treatment process begins and where the process ends and the subsequent steps involved in the process.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arrangement of the anaerobic digester blend tank for receiving sludge from each filtration stage must be shown or the feature(s) canceled from the claim(s). The piping of the blanket nitrogen gas to the filtration stages must also be shown; the screw press couple to the vibrating screen; and the mechanical vibrating apparatus and air powered backwash in connection to the digester for the application of bubbles for backwash must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 21, and 23-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the combination of elements in the apparatus used for performing the separation as whole and corresponding process steps are not suggested in combination as whole, the figures partially support the arrangement of stages for performing the separation; however, the 112 rejections and objections have to be properly addressed.

Determination of allowability for claim 22 was not possible at his time and the claim will be reconsidered after presented in a full and complete process steps performed by the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show the state of the art in relation to the subject matter claimed or separation of organic waste, e.g. for production of fertilizer or for disposal and water reclamation from the waste by filtration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779